 1                             UNITED STATES DISTRICT COURT

 2                                     DISTRICT OF NEVADA

 3 AARON SANCHEZ-CAZARES,                                Case No.: 2:18-cv-02367-APG-GWF

 4                      Petitioner,                                     ORDER

 5 v.                                                               [ECF Nos. 2, 4]

 6 KIRSTJEN NIELSEN, et al.,

 7                      Respondents.

 8         On December 13, 2018, I entered an order temporarily staying deportation of Sanchez-

 9 Cazares, directing Sanchez-Cazares to serve the respondents with the petition and emergency

10 request for stay of deportation, and ordering the respondents to show cause on or before

11 December 17, 2018, why the writ should not be granted. ECF No. 2. No response was filed by

12 that time. On December 28, 2018, Sanchez-Cazares filed a certificate of service that reflects

13 respondents were served on December 26, 2018. ECF No. 4. Sanchez-Cazares does not indicate

14 whether the respondents had earlier been informally served by another method, such as email.

15 Regardless, in an effort to keep this case moving, IT IS ORDERED that the respondents shall

16 respond to my order to show cause (ECF No. 2) on or before January 17, 2019. In light of the

17 continuing government shutdown, I will entertain all reasonable requests for extensions of this

18 deadline, so long as Sanchez-Cazares is not deported from the United States in the meantime.

19         Dated: January 3, 2019.

20                                                      ________________________________
                                                        Andrew P. Gordon
21                                                      United States District Judge

22

23
